Acknowledgment
The amendment filed on July 26, 2022 responding to the Office Action mailed on May 2, 2022 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1, 3 and 5-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on July 5, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Claim Objections
Claim 14 is objected to because of the following informalities:  The claim recites PET of stainless steel’ which appears to be a typographical error for ‘PET or stainless steel’.  Appropriate correction is required.
Claims 9, 10 and 14 recited ‘PET’ and Examiner suggests reciting ‘polyethylene terephthalate’ consistent with claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5-16 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  76 Fed. Reg. 7164 (February 9, 2011).  During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Id. at 7165.  When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Id. at 7165.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).  Id. at 7165.
Regarding claim 1, which recites ‘a warpage suppressing member provided on the back surface side of the flexible substrate and has a dimensional change characteristic similar to the dimensional change characteristic of the polarizing plate…’ for which the specification does not provide a standard for measuring ‘similar’. A person of ordinary skill in the art could not ascertain the scope of the claim as ‘similar' have no recognized standard in the thermo-mechanical stack up art.
Regarding claim 16 which recites ‘a warpage suppressing member … having a dimensional change characteristic similar to the dimensional change characteristic of the polarizing plate’ for which the specification does not provide a standard for measuring ‘similar’.  A person of ordinary skill in the art could not ascertain the scope of the claim as ‘similar' have no recognized standard in the thermo-mechanical stack up art.
Examiner also is unclear how to measure or conclude similarity of ‘dimensional change characteristic’.  A characteristic is not even a quantitative property.  The scope of the claim includes temperature coefficient of expansion but also other properties, that effect dimensional characteristics, e.g. shear strength, strain induced elongation.  While the specification teaches that the ‘dimensional change characteristic’ includes a tendency to swell orw shrink in response to a temperature change, the scope of ‘dimensional change characteristic’ is vastly greater in the absence of a clear definition as put forth in Applicant’s as filed specification.
Accordingly, Examiner determines that those skilled in the art would not understand what is claimed when the claim is read in light of the specification and claims 1 and 16 are indefinite pursuant to requirements and examination guidelines for 35 U.S.C. 112(b).
Claims 3 and 5-15 depend directly or indirectly on claim 1 and are likewise defective.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 5-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1 which recites ‘a warpage suppressing member … having a dimensional change characteristic similar to the dimensional change characteristic of the polarizing plate…’, Examiner finds, and Applicant does not reference, any discussion of this subject matter in the as filed specification.
Regarding claim 16 which recites ‘a warpage suppressing member … having a dimensional change characteristic similar to the dimensional change characteristic of the polarizing plate…’, Examiner finds, and Applicant does not reference, any discussion of this subject matter in the as filed specification.
Claims 3 and 5-15 depend directly or indirectly on claim 1 and are likewise defective.
Regarding claim 9 which recites ‘a PET monolayer sheet’, Examiner finds no support for this subject matter and Applicant does not cite to any support in the as filed specification.
Claim 10-11 depends upon claim 9 and are likewise defective.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 10-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 3 which recites the warpage suppressing member includes a material that is same as a material included in the polarizer, Examiner notes that claim 1 enumerates the materials for the warpage suppressing member and it could be argued that claim 3 does not limit the species of claim 1 because claim 1 does not enumerate the materials of the polarizer.  It may be that Applicant is trying to claim that the polarize is the same material as the warpage suppressing member.  Appropriate clarification is required.
Regarding claim 10 which recites the PET film having a thickness of 180 microns to 540 microns, while claim 9 recites the PET is a monolayer sheet, i.e. a sheet of one monolayer of PET which has a thickness less than at least 180 microns, i.e. is a single layer of atoms or of the polymer chain in this case.
Claim 11 depends upon claim 10 and is likewise defective.
Claim Rejections – 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 11 which recites ‘a dimensional change rate of 1.0% or more in the MD direction and 0.1% or more in the TD direction’ which encompasses infinity and beyond.  Examiner notes that a limitation which is open ended without an upper limit which lacks enablement, see Magsil Corp. v Hitachi, 687 F.3d 1377, 1381-83 (Fed. Cir. 2012) (holding that a claim recited an unbound range of “at least 10%” of change in resistance is not enabled).
Examiner Interview Summary
Examiner teleconferenced with Mr. Gary Harkcom on July 29, 2020 to review the above action with particular inquiry as to the written support for ‘similar to’.  Mr. Harkcom directed Examiner’s attention to paragraph 35 of Applicant’s PGPUB.  While no agreement was reached, Examiner appreciates the timeliness and preparedness, as well as, the professional courtesy of Mr. Harkcom.
Response to Arguments
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action. See MPEP 714.02.
Examiner has carefully reviewed Applicant’s arguments and remarks which sound in the conclusory assertion that amendment to the claims obviate the basis for Examiner’s rejections.  Examiner is unpersuaded.  As discussed above, Examiner has carefully reviewed the claim amendments for support, enablement and definiteness with the resulting rejections.  To advance prosecution, Applicant is encouraged to cite to specific portions of the specification to show clear possession of the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E. Schoenholtz/Primary Examiner, Art Unit 2893